Citation Nr: 0404418	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-20 497	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
meniscectomy of the right knee, currently rated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a hemorrhoidectomy, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran has reported active service from August 1979 to 
August 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's Substantive Appeal, VA Form 1-9 dated in 
December 2002 indicated that he wanted a hearing before the 
Board in Washington, DC.  A January 2004 letter indicates 
that the veteran now wishes a videoconference hearing 
instead, since the veteran is currently incarcerated.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant or his 
representative expresses a desire for the veteran to appear 
in person.

Therefore, to ensure full compliance with due process 
requirements, the case is
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




